                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

ROOFING   &   RECONSTRUCTION
CONTRACTORS OF AMERICA LLC
a/a/o William Bak,

          Plaintiff,

v.                                 Case No:    2:19-cv-443-FtM-29MRM

METROPOLITAN           CASUALTY
INSURANCE COMPANY,

          Defendant.


                            OPINION AND ORDER

      This matter comes before the Court on review of defendant’s

Motion to Dismiss Petition (Doc. #14) filed on July 19, 2019.

Plaintiff filed a Response (Doc. #15) on August 2, 2019. Defendant

argues that the sole cause of action for declaratory relief fails

because   it   does   not   sufficiently      plead   a   “continuing   and

substantial controversy” warranting a declaratory judgment.             For

the reasons set forth below, the motion is denied.

                            I.    Standard of Review

     Under Federal Rule of Civil Procedure 8(a), a Complaint must

contain a “short and plain statement of the grounds for the court’s

jurisdiction”, and a “short and plain statement of the claim

showing that the pleader is entitled to relief.”           Fed. R. Civ. P.
8(a)(1), (2).   This obligation “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause

of action will not do.”   Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007) (citation omitted).   To survive dismissal, the factual

allegations must be “plausible” and “must be enough to raise a

right to relief above the speculative level.”     Id. at 555.   See

also Edwards v. Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).

In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth,” Mamani v.

Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).

     While federal pleading standards govern, plaintiff brings a

state law claim pursuant to the Florida Declaratory Judgment Act,

Fla. Stat. § 86.01 et seq.     (Doc. #3, ¶¶ 27, 28, 30.)   Federal

removal jurisdiction is premised on diversity of citizenship.

(Doc. #1, ¶ 6.) Thus, Florida substantive law governs, and federal

case law interpreting the federal Declaratory Judgment, 28 U.S.C.

§ 2201 et seq. is not applicable in this case.        Erie R.R. v.

Tompkins, 304 U.S. 64 (1938); Hartford Accident & Indem. Co. v.

Beaver, 466 F.3d 1289, 1291 (11th Cir. 2006).




                                 2
                         II.   Petition for Declaratory Relief

      The Petition alleges that defendant Metropolitan Casualty

Insurance Company (Metropolitan) issued an insurance policy to

William Bak covering certain property in Naples, Florida; that on

or about September 12, 2017, while defendant’s insurance policy

was in effect, this property suffered hurricane damage; that Mr.

Bak filed a timely claim with Metropolitan; and that Metropolitan

denied coverage.          Plaintiff Roofing & Reconstruction Contractors

of America LLC rendered roofing services in connection with the

hurricane damage, and became the assignee of Mr. Bak.

      As the assignee, plaintiff asserts that the claim was wholly

and   improperly          denied    and    seeks       an     interpretation        and

clarification       of    certain   provisions       in    the   insurance      policy.

Plaintiff alleges that the policy provides “all risk” coverage,

that it is unaware of any express provision preventing coverage,

and therefore believes the claim was wrongfully denied.                     A copy of

the   policy   is    not       attached   to   the    Petition      or    the   motion.

Plaintiff argues that despite its belief of a wrongful denial of

coverage, it is uncertain as to its right to coverage under the

policy.    Plaintiff alleges that the relief sought relates to a

present,   ascertainable          controversy,       and    seeks   the   declaration

under Fla. Stat. § 86.021.




                                           3
                        III. Florida Cause of Action

     The   Florida    Declaratory     Judgment    Act   is    substantive      law

intended   to   be   remedial   in    nature,    and    is   to   be   liberally

administered and construed.      Fla. Stat. § 86.101; Higgins v. State

Farm Fire & Cas. Co., 894 So. 2d 5, 10–12 (Fla. 2004).                 Courts are

authorized “to declare rights, status and other equitable or legal

relations, whether or not further relief is or could be claimed”,

and “its declaration may be either affirmative or negative in form

and effect. . . .”        Fla. Stat. § 86.011. Courts “may render

declaratory judgments on the existence, or nonexistence: (1) Of

any immunity, power, privilege, or right; or (2) Of any fact upon

which the existence or nonexistence of such immunity, power,

privilege, or right does or may depend, whether such immunity,

power, privilege or right now exists or will arise in the future.”

Fla. Stat. § 86.011.

     A declaratory judgment action may be brought by “[a]ny person

claiming to be interested or who may be in doubt about his or her

rights” under    a   contract   “or    whose    rights,      status,    or   other

equitable or legal relations are affected” by a contract in order

to determine “any question of construction or validity arising

under such” contract.     Fla. Stat. § 86.021.          This “does not limit

or restrict the exercise of the general powers conferred in s.




                                       4
86.011 in any action where declaratory relief is sought.”                              Fla.

Stat. § 86.051.           “Any declaratory judgment rendered pursuant to

this chapter may be rendered by way of anticipation with respect

to any act not yet done or any event which has not yet happened,

and in such case the judgment shall have the same binding effect

with respect to that future act or event, and the rights or

liability to arise therefrom, as if that act or event had already

been   done     or    had   already      happened       before    the       judgment   was

rendered.”      Fla. Stat. § 86.051.

       Under Florida law, “there must be a bona fide need for such

a declaration based on present, ascertainable facts or the court

lacks jurisdiction to render declaratory relief.”                            Martinez v.

Scanlan, 582 So. 2d 1167, 1170 (Fla. 1991).                     Additionally, “there

still must exist some justiciable controversy between adverse

parties that needs to be resolved for a court to exercise its

jurisdiction.”        Id. at 1171.       Where there is no longer a bona fide,

actual,    or    present        need    for    a     declaration,       a   court    lacks

jurisdiction         to   grant    relief      under     the    Florida      Declaratory

Judgment Act.        Santa Rosa Cnty. v. Administration Comm’n, Div. of

Admin.    Hearings,       661     So.   2d    1190    (Fla.    1995).        The    Florida

Declaratory Judgment Act authorizes declaratory judgments as to

insurance policy obligations to defend and provide coverage for




                                              5
indemnity even when it is necessary to decide issues of fact in

order to determine the declaratory judgment.    Higgins v. State

Farm Fire and Cas. Co., 894 So. 2d 5, 9 (Fla. 2004).

     Having reviewed the Petition, the Court is satisfied that it

meets the pleading requirements for a cause of action seeking a

declaratory judgment under Florida law.

     Accordingly, it is now

     ORDERED:

     Defendant’s Motion to Dismiss Petition (Doc. #14) is DENIED.

     DONE AND ORDERED at Fort Myers, Florida, this     14th   day of

November, 2019.




Copies:
Counsel of record




                                6
